I concur in the result solely upon the grounds that the evidence to which appellants objected was properly admitted; that there was no conflict in the evidence, including that establishing the amount owing by appellants under the terms of the 1933 contract; that the evidence, not being in conflict, presented simply a question of law; that therefore the motion for judgment notwithstanding the verdict was properly granted; and that, in consequence, the findings made by the court were mere surplusage and have no material bearing on the case.